                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

                                      )
DEBORAH LANSKY,                       )
                                      )
     Plaintiff,                       )
                                      )     No. 17-2883
                                      )
v.                                    )
                                      )
PROTECTION ONE ALARM                  )
MONITORING, INC.,                     )
                                      )
     Defendant.                       )
                                      )
                                      )
                                      )
                                      )

                                   ORDER


     Before the Court is the November 21, 2018 Motion for Summary

Judgment, filed by Defendant ADT LLC, successor-in-interest to

Protection One Alarm Monitoring, Inc. (“ADT”).              (ECF No. 34.)

Plaintiff Deborah Lansky responded on December 19, 2018.                 (ECF

No. 35.)    ADT replied on December 28, 2018.           (ECF No. 36.)

     For the following reasons, ADT’s Motion for Summary Judgment

is GRANTED.

I.   Background

          A. Procedural History

     On    October   12,   2017,   Lansky   filed   a   complaint   in    the

Tennessee Circuit Court for the Thirtieth Judicial District at

Memphis.    (See Compl., ECF No. 1-2.)       She alleged that a burglar
had broken into her apartment, and that ADT, her alarm company,

did not call the police.         (See id. ¶ 3.)       Lansky alleged the

thief    stole   “approximately     one   hundred         thousand    dollars

($100,000.00)    in   personal   property.”        (Id.    ¶¶   9-10.)      She

asserted claims of breach of contract, negligence, “recklessness

and/or gross negligence,” and detrimental reliance against ADT’s

predecessor Protection One Alarm Monitoring, Inc. (See generally

id.)    On December 8, 2017, ADT removed the case to this Court on

the basis of diversity jurisdiction.          (Notice of Removal, ECF

No. 1 at 2.)

       On January 5, 2018, ADT filed a Motion for Judgment on the

Pleadings.     (ECF Nos. 8-9.)    The Court granted ADT’s motion on

Lansky’s detrimental reliance claim.          (See ECF No. 27.)             The

Court also granted ADT’s motion to limit recovery on Lansky’s

breach of contract and negligence claims to $250.               (See ECF Nos.

27, 33.)

       ADT filed its Motion for Summary Judgment on November 21,

2018.    (ECF No. 34.)     ADT seeks summary judgment on Lansky’s

remaining claims. (See generally id.)

         B. Lansky’s Statement of Undisputed Facts

       Both parties have submitted Statements of Undisputed Facts.

(ECF Nos. 34-2, 35-2.)      In    response    to    ADT’s       Statement   of

Facts, Lansky has submitted a document in two parts: (1) a



                                    2
response to ADT’s Statement of Facts; and (2) a statement of

additional “undisputed” facts.        (See ECF No. 35-2.)

     ADT did not respond to Lansky’s additional statement of

undisputed facts in its reply.           Under Local Rule 56.1(b), the

nonmovant may set forth a statement of additional facts she

considers material and that she contends show the existence of

a genuine issue for trial.          See L.R. 56.1(b).     If the moving

party files a reply, it must “respond to these additional facts

by filing a reply statement . . . .”          L.R. 56.1(c).   Normally,

failure   to   respond   to   the   nonmoving   party’s   statement   of

additional facts “shall indicate that the asserted facts are not

disputed for purposes of summary judgment.”               L.R. 56.1(d).

Lansky, however, represents that the facts contained in her

additional statement are “undisputed.”          (ECF No. 35-2 at 183.)

Because Lansky does not contend her additional statement contains

genuine factual issues to be tried, her filing is not recognized

by the Local Rules.      See L.R. 56.1(b).

     Even if the facts in Lansky’s Statement were disputed, they

cite to portions of her affidavit that are not based on personal

knowledge or are legal conclusions.         Those portions of Lansky’s

affidavit are discussed below.




                                     3
         C. ADT’s Statement of Material Facts

     Instead      of   record   evidence,      ADT’s    Statement    of    Facts

primarily cites allegations in Lansky’s Complaint.               (See ECF No.

35-2.)   ADT states only one material fact that does not appear

in the Complaint.         (See id. ¶ 1 (ADT entered into a contract

with Lansky to provide alarm monitoring services for Lansky’s

apartment).)       No   other     material     fact    is   substantiated     by

affidavit,     declaration,        deposition      transcript,      discovery

response,    or   other    form    of   evidence.       Because     ADT    cites

allegations almost exclusively and refers to almost no record

evidence, the question is whether ADT’s motion is properly

supported.

     To succeed, ADT must show that there “is no genuine dispute

as to any material fact . . . .”            Fed. R. Civ. P. 56(a).        A party

asserting that a fact cannot be genuinely disputed must support

that assertion by: “(A) citing to particular parts of material

in the record . . .; or (B) showing . . . that an adverse party

cannot produce admissible evidence to support the fact.”                    Fed.

R. Civ. P. 56(c)(1)(A), (B).            Because ADT cites virtually no

record material, it must make an adequate “showing” of an absence

of admissible evidence under Rule 56(c)(1)(B).

     Rule 56 and Sixth Circuit case law do not expressly define

what is necessary for a proper “showing” under Rule 56(c)(1)(B).

The Committee Note to Rule 56 explains only that this definition

                                        4
is to be supplied by “the continuing development of decisional

law . . . .”     Fed. R. Civ. P. 56, Advisory Committee Note (2010).

The Sixth Circuit has stated that, when a summary judgment movant

“does not bear the ultimate burden of persuasion,” the movant

need only assert “the absence of a genuine factual issue,” with

no need to point to admissible evidence.              Elkins v. Richardson-

Merrell, Inc., 8 F.3d 1068, 1071-72 (6th Cir. 1993); accord

Jefferson v. Chattanooga Pub. Co., 375 F.3d 461, 463 (6th Cir.

2004) (the movant “need[] only . . . state that there is an

absence    of   facts   or   evidence       to   support   [the     nonmovant’s]

claims.”).      The movant can “challenge the opposing party to ‘put

up or shut up’ on a critical issue,” and if it does “not ‘put

up,’ summary judgment [is] proper.”               Street v. J.C. Bradford &

Co., 886 F.2d 1472, 1478 (6th Cir. 1989).                The requirements for

a “showing” under Rule 56(c)(1)(B) are minimal. ADT has asserted

Lansky    cannot   meet   her   summary       judgment     burden    to   produce

evidence supporting her claims.              ADT’s failure to cite record

evidence does not preclude it from seeking summary judgment.

II.   Jurisdiction & Choice of Law

      The Court has diversity jurisdiction under 28 U.S.C. § 1332.

Lansky is a resident and citizen of Shelby County, Tennessee.

(Compl., ECF No. 1-2 ¶ 1.)        ADT is a limited liability company

whose sole member is a Delaware corporation with its principal

place of business in Florida.               (Notice of Removal, ECF No. 1

                                        5
 ¶ 7.)     A limited liability company is a citizen wherever its

 members are citizens.        See Delay v. Rosenthal Collins Grp., LLC,

 585 F.3d 1003, 1005 (6th Cir. 2009). ADT is a citizen of Delaware

 and Florida.      The parties are completely diverse.

        Plaintiff alleges that the amount in controversy exceeds

 $75,000.      (Compl., ECF No. 1-2 at 14.)             “[T]he sum claimed by

 the plaintiff controls if the claim is apparently made in good

 faith.”       St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S.

 283, 288 (1938); see also Mass. Cas. Ins. Co. v. Harmon, 88 F.3d

 415,    416    (6th   Cir.   1996).         The   requirements   of   diversity

 jurisdiction are satisfied.

        The Court decided in its June 21, 2018 Order that Tennessee

 law applies to Lansky’s state law claims.              (See ECF No. 27.)     No

 party contests that decision.

III.    Standard of Review

        Under Federal Rule of Civil Procedure 56, on motion of

 either party, the court “shall grant summary judgment if the

 movant shows that there is no genuine dispute as to any material

 fact and the movant is entitled to judgment as a matter of law.”

 Fed. R. Civ. P. 56(a).            The moving party must show that the

 nonmoving       party,   having       had     sufficient    opportunity     for

 discovery, lacks evidence to support an essential element of her

 case.    See Fed. R. Civ. P. 56(c)(1); Peeples v. City of Detroit,

 891 F.3d 622, 630 (6th Cir. 2018).

                                         6
     When confronted with a properly supported motion for summary

judgment, the nonmoving party must set forth specific facts

showing that there is a genuine dispute for trial.   See Fed. R.

Civ. P. 56(c).   “A ‘genuine’ dispute exists when the plaintiff

presents ‘significant probative evidence’ ‘on which a reasonable

jury could return a verdict for her.’”   EEOC v. Ford Motor Co.,

782 F.3d 753, 760 (6th Cir. 2015) (en banc) (quoting Chappell

v. City of Cleveland, 585 F.3d 901, 913 (6th Cir. 2009)).    The

nonmoving party must do more than simply “show that there is

some metaphysical doubt as to the material facts.”        Lossia

v. Flagstar Bancorp, Inc., 895 F.3d 423, 428 (6th Cir. 2018)

(quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 586 (1986)).      The nonmovant must identify specific

evidence in the record that would be sufficient to justify a

trier of fact’s decision in the nonmovant’s favor.   See Fed. R.

Civ. P. 56(c)(1); Hanson v. Madison Cty. Det. Ctr., 736 F. App'x

521, 527 (6th Cir. 2018).

     Although summary judgment must be used carefully, it “is an

integral part of the Federal Rules as a whole, which are designed

to secure the just, speedy, and inexpensive determination of

every action[,] rather than a disfavored procedural shortcut.”

FDIC v. Jeff Miller Stables, 573 F.3d 289, 294 (6th Cir. 2009)

(internal quotation marks and citations omitted).



                                 7
IV.   Analysis

      ADT seeks summary judgment on Lansky’s remaining claims of

recklessness, negligence, and breach of contract. (See generally

ECF No. 34.)     ADT argues that Lansky can offer no evidence that

(1) ADT’s conduct was reckless, or (2) that ADT’s conduct was

the cause of Lansky’s loss of property.         (See id. at 161–64,

164–65.)

        A. Gross Negligence and Recklessness

      In Tennessee, parties may contract to limit their liability

for ordinary negligence by capping damages at a fixed amount.

See Buckner v. Varner, 793 S.W.2d 939, 941 (Tenn. Ct. App. 1990).

That is what Lansky and ADT did here when they agreed to limit

damages against each other to $250.      (See ECF No. 9-1 at 55.)

Under Tennessee law, “[h]owever, a contract against liability

will not operate to protect a party who is guilty of gross

negligence.”     See Buckner, 793 S.W.2d at 941; see also Maxwell

v. Motorcycle Safety Found., Inc., 404 S.W.3d 469, 474 (Tenn.

Ct. App. 2013).     Lansky contends that ADT’s failure to notify

police of the break-in constitutes “recklessness and/or gross

negligence.”     (Compl., ECF No. 1-2 at 14.)

      To prevail on a claim of gross negligence in Tennessee,

Lansky must prove “ordinary negligence and must then prove that

the defendant acted ‘with utter unconcern for the safety of

others, or . . . with such a reckless disregard for the rights

                                  8
of others that a conscious indifference to consequences is

implied in law.’”           Leatherwood v. Wadley, 121 S.W.3d 682, 693–

94     (Tenn.    Ct.      App.    2003)     (internal     citations       omitted).

Recklessness         is   defined   as    the     conscious   disregard      of   “a

substantial and unjustifiable risk of such a nature that its

disregard constitutes a gross deviation from the standard of

care    that    an    ordinary    person       would   exercise   under    all    the

circumstances.”           Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901

(Tenn. 1992) (citing Tenn. Code Ann. § 39–11–302); see also

Restatement (Second) of Torts § 500 cmt. a (2008) (“For . . .

reckless conduct, the actor must know, or have reason to know,

the facts which create the risk.”).

       ADT     argues     that   Lansky’s      gross   negligence   claim     fails

because Lansky has produced no evidence to support it, and that

“[d]iscovery is closed and no testimony or expert reports exist

in this case.”          (ECF No. 34-1 at 161.)         ADT contends that Lanksy

has failed to show ADT’s conduct demonstrated a “‘conscious

indifference to consequences,’” and that Lansky cites no evidence

establishing a gross deviation from the applicable standard of

care.     (Id. at 162 (citing Thomason v. Wayne Cty., 611 S.W.2d

585, 587 (Tenn. Ct. App. 1980))).

       Throughout her response, Lansky cites an affidavit she filed

as an attachment.           (See ECF No. 35–1.)         Lansky’s post-discovery

affidavit is the only evidence in the record to which either

                                           9
party refers.    Citing four statements in that affidavit, Lansky

argues   that   she   has   provided    sufficient   evidence   of   gross

negligence to establish a triable issue.         (See id. at 177—78.)

The four statements are:

     5.   The ONLY act that the Defendant completed was
     leaving me a voice mail message asking for me to return
     their phone call.

     . . .

     8. I reasonably relied on the Defendant to monitor my
     apartment and security system properly, and the
     Defendant utterly failed to do so.

     . . .

     11. Based upon my own personal experience in being a
     security company customer and the advertisements
     and/or representations of what the Defendant would do
     as a security monitoring company, the Defendant
     disregarded a substantial risk that occurred and this
     disregard is a gross deviation from what any reasonable
     security monitoring company would exercise in the same
     situation.

     . . .

     12. The Defendant intentionally failed to do an act
     ([i.e.,] not timely and properly notifying me of the
     alarm activation and not notifying the police,
     apartment complex, and other proper authorities) in
     which it was their contractual duty to do, and knowing
     or having reason to know of facts which a reasonable
     person to realize, not only that their conduct created
     an unreasonable risk of harm to me but also that such
     risk is substantially greater than that which is
     necessary to make their conduct simply negligent.

     Federal Rule of Civil Procedure 56(c)(4) provides that “[a]n

affidavit or declaration used to support or oppose a motion [for

summary judgment] must be made on personal knowledge, set out

                                   10
facts that would be admissible in evidence, and show that the

affiant or declarant is competent to testify on the matters

stated.”      Fed. R. Civ. P. 56(c)(4).       “‘Conclusory allegations

and self-serving affidavits, without support in the record, do

not create a triable issue of fact,’ and are insufficient to

withstand a motion for summary judgment.”            Mav of Mich., Inc.

v. Am. Country Ins. Co., 289 F. Supp. 2d 873, 875 n.3 (E.D. Mich.

2003) (quoting Hall v. Bodine Elec. Co., 276 F.3d 345, 354 (7th

Cir. 2002)).

     The quoted passages in Lansky’s affidavit do not create

genuine    issues    of   material   fact.    Lansky   states       that   she

“reasonably relied” on ADT, that ADT “utterly failed” to perform,

and that, “[b]ased upon [her] own personal experience in being

a security company customer . . . [ADT’s conduct] is a gross

deviation from what any reasonable security monitoring company

would exercise in the same situation.”         (ECF No. 35-3 ¶¶ 8, 11.)

These   are   bare   legal   conclusions,    which   the    Court    may   not

consider.     See Padgett v. Caruso, 2011 WL 4701765 (W.D. Mich.,

Aug. 17, 2011) (“Legal conclusions, whether asserted in an

affidavit or verified complaint, do not suffice to create a

genuine issue of material fact for trial.”)                The other cited

paragraphs in Lansky’s affidavit state that ADT “intentionally”

failed to act, and that ADT’s only act was to leave Lansky a

voicemail.     (Id. ¶¶ 5, 12.)       The affidavit shows no basis in

                                     11
personal knowledge for such statements, as required by Rule

56(c)(4).     The Court cannot consider them.

     Lansky cites no admissible evidence of gross negligence or

recklessness, and no reasonable trier of fact could find in her

favor based solely on the parties’ stipulated background facts.

Lansky has produced no evidence establishing that ADT showed

“conscious indifference to consequences,” or that ADT’s conduct

was a gross deviation from the applicable standard of care.

Thomason, 611 S.W.2d at 587.            Those elements are essential to

her claim.     See id.      Absent admissible evidence to support her

claim, Lansky cannot rebut ADT’s Motion for Summary Judgment on

her gross negligence claim.

     ADT’s     Motion    for    Summary      Judgment   on    Lansky’s    gross

negligence claim is GRANTED.

       B. Causation

     ADT    argues   that      Lansky   cites   no   facts     in   the   record

establishing that ADT’s conduct was the “factual and proximate”

cause of Lansky’s loss of property.             (ECF No. 34-1 at 164–65.)

Because causation of loss is a necessary element of Lansky’s

negligence and breach of contract claims, ADT contends those

claims must fail.       (Id.)

     The section of Lansky’s response discussing causation cites

no evidence and refers to no specific facts.                 (See ECF No. 34-1

at 164—65.)    As the party opposing summary judgment, Lansky must

                                        12
“cit[e]   to   particular   parts    of   materials   in   the   record”

establishing a genuine dispute or “show[] that the materials

cited do not establish the absence . . . of a genuine dispute.”

Fed. R. Civ. Pro. 56(c)(1).         The Court has no duty to “search

the entire record to establish that it is bereft of a genuine

issue of material fact.”     In re Morris, 260 F.3d 654, 655 (6th

Cir. 2001).     Rather, “the nonmoving party has an affirmative

duty to direct the court’s attention to those specific portions

of the record upon which it seeks to rely to create a genuine

issue of material fact.”    Id.

     Under Tennessee law, Lansky must prove causation by a

preponderance of the evidence to recover damages for breach of

contract and for negligence.        See Fed. Ins. Co. v. Winters, 354

S.W.3d 287, 291 (Tenn. 2011) (breach of contract); Kempson

v. Casey, No. E201502184COAR3CV, 2016 WL 6499283, at *4 (Tenn.

Ct. App. Nov. 2, 2016) (negligence).        Lansky has pointed to no

evidence in the record that would allow a trier of fact to

conclude that ADT caused Lansky’s loss.        The Court finds none.

Lansky fails to meet her summary judgment burden.

     ADT’s Motion for Summary Judgment is GRANTED on Lansky’s

negligence and breach of contract claims.

V.   Conclusion

     For the foregoing reasons, ADT’s Motion for Summary Judgment

is GRANTED.

                                    13
So ordered this 12th day of February, 2019.



                               /s/ Samuel H. Mays, Jr.
                              Samuel H. Mays, Jr.
                              UNITED STATES DISTRICT JUDGE




                              14
